DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 7/26/21, are acknowledged.
	Claims 1, 3-4, 7, 9-14, 17-18, 21, and 23-25 have been amended.
	Claims 2, 15, 19, 22 have been cancelled.
	Claims 1, 6-15, 20, and 22-23 are pending.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Peter Weinstein on 7/29/21.

Claims 1, 3-4, 7, 9-11, 13-14, 21, and 23-25 are allowable. The restriction requirement between the species of methods of administration, as set forth in the Office action mailed on 11/16/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement for the methods of administration is withdrawn.  Claim 12, is directed to a species of method no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.



IN THE CLAIMS:

Claim 1 has been amended to read as follows:

A method of treating lymphoma in a subject comprising:
 obtaining B cells from a biopsy from the subject; extracting RNA from the cells; synthesizing cDNA from the extracted RNA; amplifying the variable region genes of heavy and light Ig chains;  sequencing the variable region genes; and identifying a unique B cell receptor expressed in the lymphoma cells of the subject based on the sequencing of the variable region genes from the B cells; expressing the in membrane bound form and expressing a library of putative B cell receptor peptide ligands; detecting binding of said unique B cell receptor to a putative unique B cell receptor peptide ligand, thereby identifying a B cell receptor peptide ligand that binds  the lymphoma cells of the subject; concomitantly administering to the subject chimeric antigen receptor (CAR)-expressing T-cells, wherein the CAR comprises an antigen binding domain comprising the peptide ligand that specifically binds the unique B cell receptor expressed in the lymphoma cells of the subject; and a vaccine comprising a polypeptide comprising the unique B cell receptor expressed in the lymphoma cells of the subject or a fragment thereof comprising at least one variable domain sequence or a nucleic acid expressing the unique B cell receptor expressed in the lymphoma cell of the subject or a fragment thereof comprising at least one variable domain sequence.

Claims 14-15, 17-19, and 22 are cancelled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644